Title: From George Washington to Jonathan Boucher, 26 January 1769
From: Washington, George
To: Boucher, Jonathan



Dear Sir,
Mount Vernon Jany 26d 1769.

Your favour of the 11th coming to my hands but a few days ago, and Miss Custis’s Indisposition since, are the reasons of Jacky’s detention from School till this time; before your Letter came to hand we were in hourly expectation of the pleasure of a visit from you and are sorry for the disappointment, and concernd for the cause of it, as I can with pleasure assure you that your Company at Mount Vernon will always be agreeable. After so long a vacation, we hope Jacky will apply close to his Studies, and retrieve the hours he has lost from his Book since your opening School—he promises to do so, & I hope he will.
Mr Magowan is not here, he has been fortunate in a Presentation to a good Parish (Herring Bay I think it is calld, or known by) and is now living therein, in Maryland. With very great esteem I remain Sir, Yr Most Obedt Hble Servt

Go: Washington

